DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim(s) 1-3, 10-12, 14, 15, 17, 19-24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carteri et al. USP 9,643,787.
See the attached marked up drawing sheets 2 of 3, 3 and 3, and specification page of Carteri et al. which depicts the claimed features.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 4-9, 13, 16, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carteri et al. USP 9,643,787.

Carteri et al. teach the claimed features as outlined above.  Carteri et al. fail to teach the following features:
	Claim 4, the vertical positions of the conveyors
	Claim 5, the configuration of the conveyors
	Claims 6-9, 16, and 18, type of belt claimed vs. the Carteri et al. auger
	Claim 13, location of gearbox
	Claim 25, type of connection of the motor to the conveyors
	In each of the above instances, it would have been an obvious matter of design choice as to each instance and the mere selection (belt, auger, chain) or layout (height and placement of conveyors) of the claimed features over the Carteri et al. does not provide a patentable departure because each of the differences are known and well within the level of ordinary skill in the art.  The device of Carteri et al. functions as the applicant’s device in each claim and the variations are dependent on the space in which the conveyor is placed and the type of material being conveyed may dictate the type of conveyor selected. 

Allowable Subject Matter
9.	Claims 27-26 are allowed.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        

DAH
January 20, 2022